Citation Nr: 0304889	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-18 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a nervous disorder.

2.  Entitlement to an effective date earlier than June 30, 
1999, for the assignment of a 40 percent disability rating 
for the service-connected right shoulder disorder.

(The following issues will be the subject of a later 
decision: 1) entitlement to service connection for residuals 
of a head injury, and 2) entitlement to service connection 
for residuals of a right hand injury).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

During the pendency of this claim, the veteran also appealed 
the issue of whether to reopen the issue of entitlement to 
service connection for a right shoulder disorder based on new 
and material evidence.  The Board notes that, in a September 
2001 decision, the RO reopened it and granted the issue of 
service connection.  Service connection having been granted, 
this issue is no longer on appeal, and the Board will not 
address it in this decision.

The Board is undertaking additional development on the issues 
of: 1) entitlement to service connection for residuals of a 
head injury, and 2) entitlement to service connection for 
residuals of a right hand injury, as listed on the title page 
of this decision, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.

In an October 2001 written statement, the veteran has raised 
the issue of entitlement to service connection for a right 
knee disability.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for the adjudication of the claim 
on appeal has been obtained by the RO.  

2.  The RO previously denied service connection for a nervous 
disorder in November 1986.  

3.  At the time of the RO's November 1986 decision, the post-
service medical evidence did not show a nexus between the 
veteran's diagnosed general anxiety disorder and his military 
service.  

4.  Evidence added since the RO's November 1986 decision, 
which was not appealed, includes non-VA medical records, a 
hearing transcript and written statements provided by the 
veteran and his representative that detail the history of the 
veteran's nervous disorder. 

5.  The evidence added to the record since the RO's decision 
in November 1986 bears directly and substantially upon the 
specific matter under consideration and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of that 
claim.





CONCLUSION OF LAW

Evidence received since the RO's decision in November 1986 
denying entitlement to service connection for a nervous 
disorder is new and material, and the claim for service 
connection for this disability is reopened.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126, 7105 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(West 1991 & Supp. 2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the August 2000 statement of the case, the 
September 2001 supplemental statement of the case, and a 
letter sent to the veteran in May 2001, which specifically 
addressed the contents of the VCAA in the context of the 
veteran's claims.  The RO explained its decision with respect 
to each issue, and invited the veteran to identify records 
that could be obtained to support his claims.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in May 2001, the 
RO asked the veteran to identify records relevant to his 
claim.  The May 2001 letter explicitly set out the various 
provisions of the VCAA, including what records VA would 
obtain, and what was the responsibility of the veteran.  An 
RO hearing officer made a similar request during a hearing in 
November 2000, according to the transcript.

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  New and Material Evidence

The record reflects that the RO denied entitlement to service 
connection for a nervous disorder in November 1986.  The RO 
denied the claim because there was no competent evidence of 
record that provided a medical nexus linking the veteran's 
claimed nervous disorder to an incident during service that 
either caused or aggravated his disorder.  Despite 
appropriate notification, the veteran did not perfect an 
appeal.

In the absence of clear and unmistakable error, a previously 
denied claim can only be reopened upon the submission of new 
and material evidence.  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991).

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in the January 2000, however, the pre-August 29, 
2001 definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final RO decision in November 1986 includes VA and non-VA 
medical records, a transcript of a hearing held at the RO in 
November 2000, and written statements provided by the veteran 
and his representative.  According to a November 2000 private 
medical opinion, R.A.C.R., M.D., opined that the veteran had 
"severe depression with anxiety, and there [were] problems 
with intellectual skills."  The doctor added that, "[m]ost 
probably than not", every sign and symptom, and the 
consequences that the veteran was having, could be attributed 
to the head trauma documented in the veteran's service 
medical records.  

The RO denied the claim originally in November 1986 because 
it found that the service and post-service medical records 
were negative for nexus evidence linking a current nervous 
disorder (diagnosed by a VA examiner in March 1986 as a 
generalized anxiety disorder) to the veteran's service.  The 
Board finds that, given that the veteran's private physician 
has opined that the veteran's current severe depression with 
anxiety can be attributed to head trauma documented in the 
veteran's service medical records, this evidence bears 
directly and substantially upon the specific matters under 
consideration, i.e., whether the veteran's current disorder 
developed as a result of service, and is of such significance 
that it must be considered together with all the evidence to 
fairly decide the merits of the veteran's claim.  The Board 
has also considered the other evidence submitted since the 
last final decision in November 1986, however, in light of 
the foregoing analysis, discussion of it would be redundant 
and unnecessary.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for a nervous disorder is 
reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for a psychiatric 
disorder, the Board has determined that further development 
is required before proceeding to consider the merits of the 
underlying claim.  Accordingly, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


ORDER

New and material evidence having been submitted, the claim to 
service connection for a nervous disorder is reopened; to 
this extent, the appeal is granted.


REMAND

The RO must issue a statement of the case with respect to the 
issue of entitlement to an effective date earlier than June 
30, 1999, for the assignment of a 40 percent disability 
rating for the service-connected right shoulder disorder.  In 
September 2002, the RO informed the veteran that it had 
granted service connection for a right shoulder disorder, and 
that it had assigned an initial rating of 40 percent, 
effective June 30, 1999.  The veteran filed a notice of 
disagreement in January 2002.  It does not appear from the 
record that the RO has issued a statement of the case on this 
issue.  The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
this issue is REMANDED for the following:

The RO must issue a statement of the case 
to the veteran and his representative 
addressing the issue of entitlement to an 
effective date earlier than June 30, 
1999, for the assignment of a 40 percent 
disability rating for the service-
connected right shoulder disorder.  The 
RO must, with the promulgation of the 
statement of the case, inform the 
appellant that to complete the appellate 
process he should complete a timely VA 
Form 9, substantive appeal, and forward 
it to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

(CONTINUED ON NEXT PAGE)



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

